Citation Nr: 1221920	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  95-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on December 29, 2010 is warranted.

2.  Entitlement to an initial rating higher than 30 percent for hallux valgus of the right foot, prior to September 23, 2002, on a schedular and extraschedular basis.

3.  Entitlement to an initial rating higher than 30 percent for hallux valgus of the left foot, prior to September 23, 2002, on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1976.

This appeal to the Board arose from an April 1995 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hallux valgus of both feet.  The RO assigned an initial 10 percent rating for each foot retroactively effective from March 14, 1994, the date of receipt of this claim.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12, Vet. App. 119 (1999) (indicating separate ratings may be assigned in this circumstance for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence).

In June 1997, the Veteran testified before the undersigned at a personal hearing in Washington, DC.  Thereafter, the Board remanded the claims several times for evidentiary and procedural development.  During the pendency of the appeal, the RO issued an October 2005 decision granting a higher 30 percent rating for each foot with the same retroactive date of March 14, 1994.

The Board issued a decision in July 2007 increasing these ratings to 40 percent as of September 23, 2002, but continuing the 30 percent ratings prior to that date.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent the Board had denied initial ratings higher than 30 percent prior to September 23, 2002.

In December 2008, during the pendency of the appeal to the Court, the Veteran's attorney and VA's Office of General Counsel filed a joint motion asking the Court to partially vacate the Board's July 2007 decision to this extent, and to remand the claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.

The Court granted this joint motion in an order issued later in December 2008 and returned the file to the Board.  In February 2010, to comply with the Court's order, the Board in turn remanded these claims.

In May 2010, the RO determined the Veteran had lost all use of his feet as of September 23, 2002, and therefore granted a 100 percent schedular rating as of that date and also granted special monthly compensation (SMC) for his disability due to bilateral hallux valgus, with pes planus, talonavicular osteoarthritis, tight heel cord, plantar fasciitis, and metatarsalgia.  However, in a supplemental statement of the case (SSOC) issued that same month, the RO continued to deny ratings higher than 30 percent for the bilateral hallux valgus prior to September 23, 2002.

A September 2010 statement from the Veteran's attorney requested additional consideration of higher ratings for the bilateral hallux valgus and any associated disability and/or a total disability rating based on individual unemployability (TDIU), prior to September 23, 2002, on an alternative extraschedular basis.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011).  The basis of this request was that the issue of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Therefore, in December 2010, the Board remanded the claims for ratings higher than 30 percent for left and right hallux valgus, and any associated disability, and a TDIU on an extraschedular basis, prior to September 23, 2002.  Also in that December 2010 decision, the Board denied the Veteran's claims for ratings higher than 30 percent for these disabilities prior to September 23, 2002, on a schedular basis.

The RO also since has issued a decision in January 2011, granting a TDIU retroactively effective from May 15, 1998.  Therefore, this claim has been granted in full and is not before the Board.

As will be explained below, the December 2010 Board decision, to the extent that it denied increased ratings on a schedular basis, must be vacated.  Therefore, the issues remaining on appeal before the Board are entitlement to higher ratings for the Veteran's left and right hallux valgus, on a schedular and extraschedular basis.


FINDINGS OF FACT

1.  On December 29, 2010, the Board issued a decision denying schedular ratings in excess of 30 percent for hallux valgus of the right and left feet, prior to September 23, 2002.

2.  The Veterans Law Judge that signed the December 29, 2010 denial is not the Veterans Law Judge that conducted the June 1997 hearing with the Veteran on this matter.

3.  The most probative, i.e., competent and credible, medical and other evidence of record establishes the Veteran's bilateral pes planus and other foot disabilities are secondary to his service-connected bilateral hallux valgus; and it is not possible or feasible to distinguish or separate the symptoms attributable to each condition.

4.  The most probative medical and other evidence of record establishes that the Veteran did not demonstrate loss the use of either foot prior to September 23, 2002.

5.  The rating criteria for the Veteran's left and right hallux valgus reasonably describe and contemplate the extent and severity of these disabilities, including his specific symptoms of pain, aching, and swelling of both feet, which preclude prolonged standing and walking.


CONCLUSIONS OF LAW

1.  The Board's December 29, 2010 decision, to the extent that it denied initial schedular ratings higher than 30 percent for hallux valgus of both the right and left feet, prior to September 23, 2002, was not issued by the Veterans Law Judge that conducted the Veteran's hearing in June 1997, requiring vacatur of that decision.  38 U.S.C.A. §§ 7104(a), 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.904 (2011).

2.  Prior to September 23, 2002, the schedular and extraschedular criteria are not met for an initial rating higher than 30 percent for the right foot disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5110, 5284 (2011).

3.  Prior to September 23, 2002, the schedular and extraschedular criteria are not met for an initial rating higher than 30 percent for the left foot disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003, 5110, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

In June 1997, the Veteran testified before the undersigned at a hearing regarding the issues on appeal.  In a December 29, 2010 decision, a Veterans Law Judge other than the one that conducted the July 1997 hearing signed a decision, which, in pertinent part, denied initial schedular ratings in excess of 30 percent for hallux valgus of the right and left feet.  The Veterans Law Judge that conducts a hearing before a veteran shall participate in making the final decision on that claim.  38 U.S.C.A. § 7107(c); 20.707 (2011).

Accordingly, the Board finds that the December 29, 2010 Board decision, to the extent that it denied initial schedular ratings in excess of 30 percent for hallux valgus of the right and left feet, denied the Veteran due process of law.  Therefore, that decision must be vacated; it is replaced by a concurrently issued de novo decision.

The Board notes that there are other Board decisions and remands issued by a Veterans Law Judge other than the one that conducted the June 1997 hearing.  However, the February 2005 and February 2010 Board remands, since they are not final determinations, need not be vacated.  Likewise, the portion of the December 29, 2010 Board decision that remanded the claims of entitlement to a TDIU and entitlement to extraschedular ratings for the Veteran's foot disabilities need not be vacated here.  Furthermore, the July 2007 Board decision, to the extent that it denied ratings in excess of 30 percent for hallux valgus of the right and left feet, prior to September 23, 2002, has already been vacated by a Court Order in December 2008.  The July 2007 Board decision also contained a grant of a higher initial rating for the Veteran's right and left foot disabilities, from September 23, 2002.  As vacating that part of this decision would be adverse to the Veteran, the Board will not do so.

Accordingly, the December 29, 2010 Board decision, to the extent that it denied higher ratings for the right and left foot disabilities prior to September 23, 2002, is vacated.  The merits of those issues are considered de novo in the decision below.


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claims were already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Thereafter, the Veteran was provided with notice compliant with the VCAA in February 2005.  He was also provided with the criteria used to rate his claims in the July 1995 statement of the case, showing that he had actual knowledge of those criteria.  Thereafter, the claims were readjudicated with the issuance of a number of supplemental statements of the case, the most recent of which was in January 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, private treatment records, and VA medical records.  He was also afforded VA examinations with regard to his claims in October 1994, February 2000, September 2002, July 2005, and April 2010.  As the examinations were conducted by medical professionals, who solicited history and symptomatology from the Veteran and conducted complete and thorough evaluations, the examinations are adequate.

For the reasons discussed above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


III.  Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings may be assigned for separate periods of time based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other words, the Veteran's rating may be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others.

The Veteran already has what amounts to a "staged" rating since he had a 30 percent rating for each foot from March 14, 1994, until increased to the highest possible level of 100 percent as of September 23, 2002.  So the Board need only determine whether this was an appropriate staging of the ratings. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran was originally granted service connection just for bilateral hallux valgus.  However, the Board's February 2010 remand was partly to determine whether his several other foot disorders that also had been diagnosed could be disassociated from the bilateral hallux valgus-in terms of differentiating the extent of impairment attributable to each specific disorder.  The VA compensation examiner that since has evaluated the Veteran in April 2010, pursuant to this remand directive, was unable to clinically differentiate the signs and symptoms attributable to the bilateral hallux valgus from those attributable to the other diagnosed conditions, including the Veteran's collapsing pes planus.  So for all intents and purposes, the Board must presume that all of his foot-related symptoms are part and parcel of his bilateral hallux valgus.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (wherein the Court held that VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not.  If VA adjudicators cannot make this distinction by competent medical evidence, then VA adjudicators must resolve this doubt in the Veteran's favor under 38 C.F.R. §§ 3.102, 4.3 and effectively presume that all symptoms in question are manifestations of the service-connected disability).

The report of this April 2010 VA examination lists diagnoses of bilateral hallux valgus, pes planus, talonavicular osteoarthritis and tight heel cord, plantar fasciitis, and metatarsalgia.  This examiner confirmed that it is not feasible to separate these conditions, as they interact in a synergistic function.  It is not possible to separate the biomechanical action of the original hallux valgus condition and the functional changes this imparted, the later surgery and requisite changes this caused, the later apparent "failure" or re-development of hallux valgus, and the effects of the other foot conditions-tight heel cord, plantar fasciitis, metatarsalgia, and pes planus.  Both at rest and in action, the interaction between foot structures, the anatomical changes, and the development history does not allow a clear estimate of how each one is separately impairing the Veteran's foot function or how much one condition causes pain versus all the others.  Anatomical interaction of each condition cannot be separated.

The report also indicates it is at least as likely as not the Veteran's service-connected bilateral hallux valgus, along with the related interventional surgery for both feet and the repeat development of bilateral hallux valgus (still related to his original hallux valgus), chronically aggravated his collapsing bilateral pes planus beyond the expected outcomes-as it did for the talonavicular osteoarthritis, as well as the associated tight heel cord, plantar fasciitis and metatarsalgia.  This examiner explained that the impact of the 1st metatarsophalangeal (MTP) joint and the tendons and fascia of the foot are attached in such a way that, with the development of pes planus, neither can be separated from the other.  The loss of stabilization at the 1st MTP joint, the forces moving medially, would have caused at least a forefoot pronation, would have translated distally likely to help in the development of pes planus.  There is no evidence that any neuropathic conditions are related to or aggravated by a service connected condition related to the Veteran's feet.  He had surgical correction of the bilateral hallux valgus in 1986, and the report states he had bilateral hallux valgus and metatarsalgia; he returned in November at his repeat evaluation and was also diagnosed with pes planus and tight heel cords.  The evidence suggests that, if his pes planus is not a direct outcome of his hallux valgus along with the development changes that occurred over time in conjunction with the surgical interventions as well as the recurrence of his hallux valgus, it was at least aggravated by the continued hallux valgus and related anatomical changes. 

Service connection is granted on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated (meaning permanently worsened) by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The April 2010 report indicates the examiner reviewed the Veteran's claims file and medical records for the pertinent medical and other history, and this is evident from the examiner's description of the Veteran's past treatment and evaluation, including his prior surgery.  So the opinions this VA examiner offered are well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluation.  Hence, they have the proper factual foundation and predicate and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Hence, the Board finds there is probative, meaning competent and credible, evidence confirming the Veteran's bilateral pes planus and other foot disabilities are secondary to his service-connected bilateral hallux valgus.  Moreover, as this VA examiner also concluded, it is not feasible to separate the symptoms attributable to each condition. 

Based on this report, in May 2010, the RO issued another decision assigning a 100 percent schedular rating, the highest possible, under DC 5110 for loss of use of both feet on account of the combined effect of all of these conditions-namely, the bilateral hallux valgus, pes planus, talonavicular osteoarthritis, tight heel cord, plantar fasciitis, and metatarsalgia.  This 100 percent rating is effective from September 23, 2002, as is the Veteran's receipt of SMC that is predicated on the loss of use of his feet. 

The 30 percent ratings the Veteran has prior to September 23, 2002, are under DC 5284.  These are separate 30 percent ratings for each foot for this immediately preceding period, so there is a combined 60 percent rating.  See 38 C.F.R. § 4.25 (the combined ratings table).

The various foot disabilities are rated under DCs 5276-5284.  Although the Veteran's bilateral foot disability includes several disorders, it does not involve the type of impairment contemplated by many of the codes in this range, such as claw foot/pes cavus (DC 5278).  Furthermore, the Veteran is already in receipt of a disability rating in excess of that provided for in nearly all of the other codes related to the feet.  Consequently, the only diagnostic codes that may possibly entitle him to a higher rating for this disability are DCs 5284 and 5110.

DC 5284 assigns a 40 percent rating for the actual loss of use of the foot and DC 5110, as mentioned, provides a 100 percent rating for loss of use of both feet, while also indicating the Veteran is additionally entitled to SMC.

Loss of use of a hand or foot is determined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

During the course of his appeal, the Veteran has been afforded several VA compensation examinations.  In addition, VA and private clinic records throughout the period generally agree with the reports of the compensation examiners.  Although the reports of some examiners have been more comprehensive and descriptive than others, and although the reported clinical findings have varied somewhat, the medical reports do generally document progression of the Veteran's foot symptoms and clinical findings from 1994 through 2002.

The Veteran reported to the VA compensation examiner in December 1994 that he could not do a lot of walking or standing due to pain and that his feet would swell and ache; relief required soaking his feet.  The examiner noted severe postoperative hallux valgus, with severe pain and burning, especially in the left foot, possibly due to pressure from the Veteran's shoes.  Molded shoes were recommended by the examiner.

A private examiner in July 1995 also noted limitation of dorsiflexion and outward and inward rotation of both feet, as well as limitation of Achilles activity.  Again, proper footwear with orthotics was recommended to restore more normal function.

VA clinic records dated from 1995 through 1998 reflect complaints of continued bilateral foot pain.  Examiners noted tenderness to palpation over the metatarsal heads and the Veteran's heels, tight heel cords, and limitation of dorsiflexion beyond neutral, and diagnosed bilateral hallux valgus, metatarsalgia, and collapsing pes planus.

On VA compensation examination in October 1998, the examiner described the Veteran's gait as being within normal limits.  The Veteran was able to dorsiflex his ankles 10-15 degrees and plantar flex them to 40-45 degrees.  There was metatarsal varus with moderate hallux valgus, with no overlapping of the first and second toes.  The first metatarsophalangeal joints displayed full range of motion, and pronosupination was also noted to be full.  The examiner reported a decrease in the longitudinal arches, but the heels were in neutral position.  The Veteran complained on palpation of the first to third web spaces and of the forefoot, but there was no significant pain, and there was no heel tenderness.  That examiner opined that the Veteran's foot disability was due to Morton's foot, rather than an acquired, service-related disability.

Another VA compensation examination was conducted in February 2000.  The Veteran reported that he had been followed in the VA clinic about every six months, his symptoms consisted of aching in his big toes, pain in both feet, and numbness in the first toes bilaterally since his hallux valgus surgery, and he indicated that walking up to a block and a half produced pain in his feet that caused him to stop and rest.  The examiner described a 10 degree angulation of the right metatarsophalangeal joint and a 15 degree angulation on the left.  Dorsiflexion of each ankle was noted to be normal, from 0 to 20 degrees, and plantar flexion was also normal, from 0 to 45 degrees.  The examiner commented that there was no loss of use of the Veteran's feet due to the disability, with the only functional impairment being limited prolonged walking and standing due to pain. 

The Veteran was afforded yet another VA compensation examination on September 23, 2002, and, as mentioned, his 100 percent rating and SMC date back to that specific examination.

The Veteran testified at a personal hearing before the Board in June 1997.  His foot disabilities were each then rated 10 percent.  He stated that he would have to go home early from work three or four days a month because of the severity of his foot pain to rest them.  He also indicated he took pain medication and periodically received shots in his feet and hip to relieve the pain. 

The Veteran is competent, as a layman, to attest to symptoms he has experienced personally, including this chronic bilateral foot pain mentioned.  The Board, however, has to determine the ultimate probative value of his lay testimony (not just the competency of it, but also its credibility) in relation to the other evidence of record.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In his most recent September 2010 statement, the Veteran's attorney asserts the Veteran had lost all use of both feet as of 1994, well before the September 23, 2002, effective date for his higher 100 percent rating and SMC.  As evidence of this, the attorney points to the July 1986 VA treatment notes indicating the Veteran reported "the company he worked for felt he could not return to his job as a butcher and perform safely."  The attorney also points to the Veteran's May and November 1996 VA treatment notes indicating he had to stay off his feet anywhere from a couple of days to 2 weeks due to pain.  As well, the attorney points to the Veteran's June 1998 VA treatment records indicating he reported he had lost his job as an environmental mechanic due to his inability to be on his feet.  Still other evidence cited includes the report of a January 2010 medical evaluation indicating the Veteran "has been unable to effectively use his feet and sustain gainful employment since at least 1995."  The attorney further asserts that, although the Veteran attempted to continue to work between 1994 and 1998, a July 1995 examination report shows he continued to experience "burning pain in the plantar fascial area along with profuse edema both ankle and lower limb" and eventually, relief was only achieved by use of injections into his feet.

There is some degree of contradiction inherent in the recitation of this history.  For example, the Veteran testified during his personal hearing before the Board in June 1997 that he would have to go home early from work 3or 4 days a month because of the severity of his foot pain to rest them.  But this suggests he still was able to use his feet the overwhelming majority of the time, excluding those 3 or 4 days each month.  Even during those times, it was only for part of the given day, not the entire day.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

Therefore, it appears that the Veteran and his attorney are attempting to equate having to periodically rest his feet, such as from having to stand on them for a long time earlier in a given day at work, to not having any remaining use or function of them altogether.  The governing statutes and regulations make clear that functional impairment from the disability, which is supposed to be contemplated by the rating assigned for the disability, is not tantamount to being totally disabled.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

Towards further establishing his claim, the Veteran additionally has submitted a January 2010 letter from a private physician, essentially indicating the Veteran has been unable to effectively use his feet and sustain gainful employment since at least 1995.  In coming to this conclusion, the report indicates the physician reviewed the Veteran's pertinent medical records and that the Veteran has suffered from chronic and debilitating foot pain since service.  It indicates the records show the Veteran was diagnosed with bilateral hallux valgus and underwent corrective surgery in 1986.  It indicates that, at the time of his discharge from surgery, his social worker noted the company the Veteran worked for felt he could return to his job as a butcher and perform safely and that, following the surgery, the attending surgeon noted instead the Veteran could not stand at that time.  It indicates a July 1995 exam report shows the Veteran was incapable of performing work duties beyond 5 to 6 hours.  It indicates he was severely limited in his ability to work following his surgery in 1986, and that by 1995 his medical record began to include numerous notations regarding his frequent need for time off.  It indicates he lost his job as an environmental mechanic in May 1998 due to his inability to be on his feet secondary to pain.  The letter also cites evidence in 2002 and beyond, but this is outside of the relevant time period.  It indicates the reviewed medical records are consistent with a diagnosis of recalcitrant hallux valgus.  It indicates the Veteran's prognosis is poor and, for all of these reasons, concludes he has been unable to effectively use his feet and sustain gainful employment since at least 1995.

The Court has in some instances recognized after-the-fact medical opinions, or at least the need to obtain this type of evidence, in assessing the severity or etiology of a disorder in years past.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

The Court also has discussed the three possible effective dates that may be assigned for a higher rating for a disability depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ). 

Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Here, there are two contradictory opinions of record expressly addressing whether the Veteran had lost use of his feet during the relevant time period at issue.  There is the February 2000 VA examiner's negative opinion versus this January 2010 private physician's favorable opinion. 

In evaluating the probative value of these medical opinions for and against the claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

It is unclear to what extent either commenting doctor reviewed the claims file, but in any event this, alone, is not dispositive or determinative of the probative value of their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"). 

Here, there is no indication either opinion was compromised in any way by any lack of access to the Veteran's complete claims file.  Both examiners had access to the Veteran's medical history and records and any information that formed the basis of their respective opinions is sufficiently reflected in the claims file.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility. 

In this particular instance, this not an issue because, as mentioned, the history noted in both exam reports is consistent with that contained in the Veteran's claims folder. 

That said, the January 2010 private physician's opinion was not formed in connection with an objective clinical exam, whereas the February 2000 VA examiner's opinion was (his examination of the Veteran was under a contractual arrangement with QTC Medical Services).  Moreover, his evaluation of the Veteran was far more contemporaneous to the relevant time at issue, prior to September 23, 2002, as opposed to one offered several years later after the fact.  Contemporaneous medical findings may be given more probative weight than a medical opinion coming many years after the fact.  Cf. Struck v. Brown, 9 Vet. App. 145, 155-56 (1996). 

Ultimately, though, this private physician's conclusion that the Veteran had lost use of his feet even earlier during the 1990s rests on the fact that he admittedly had had difficulty standing on his feet for long periods of time, such as while at work.  But even the Veteran acknowledges that did not occur each day, or even most days of a given month.  Furthermore, the Veteran was still able to continue working until approximately 1998.  So his employment being impaired by his disability is not equivalent to concluding he had lost use of his feet by the relevant standard.  That is, this private physician's supporting opinion does not suggest the Veteran had no effective function remaining other than that which would have been equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance, or complete paralysis of either foot.  See 38 C.F.R. §§ 3.350(a)(2) and 4.124a.

Importantly, DC 5284 recognizes there is "severe" foot injury when, as here, the Veteran's disability is rated at the 30 percent level; this seemingly is why this is the highest possible rating under this code, because it recognizes there will be significant resultant impairment, including occupational.  This code even reserves the possibility of assigning a higher 40 percent rating when there is actual loss of use of a foot.  Only when there is loss of use of both feet is a higher 100 percent rating warranted under DC 5110.  So even in these regulations there is a clear distinction between having "severe" foot disability versus total loss of use of the feet.

By contrast, the February 2000 VA QTC examiner's opinion disputed the notion the Veteran had loss use of his feet, at least at that point in time, due to his bilateral hallux valgus.  And like the governing regulations, this examiner distinguished total loss of use of the feet from having difficulty or being limited with prolonged walking and standing on account of pain.  Moreover, just because this examiner could not at the time disassociate the impairment attributable to the various other foot disorders that also have been diagnosed from that specifically attributable to the bilateral hallux valgus, even the more recent comments of the April 2010 VA examiner indicate there was a steady progression of disability over time.  So, in effect, one disability continually impacting another ultimately resulted in loss of use of the feet, not that this was the case or situation prior to September 23, 2002, and certainly not dating back to March 14, 1994. 

Consequently, the Board finds the most probative medical and other evidence of record establishes that the Veteran did not demonstrate loss the use of either foot at any time from March 14, 1995 to September 23, 2002.  That is, while the evidence suggests he had severe foot disability, there is no indication this disability rose to the level contemplated by a rating higher than 30 percent. 

The Board is sympathetic to the Veteran's claims.  However, in the absence of sufficiently probative medical and other evidence indicating that during the relevant time period in question he had no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance, or complete paralysis as to either foot, the evidence, on the whole, does not favor his claim as to either foot and is not in relative equipoise.  See 38 C.F.R. §§ 3.350(a)(2) and 4.124a.  Instead, for the reasons and bases discussed, the preponderance of the evidence is unfavorable, so the benefit- of-the-doubt doctrine does not apply, and his claims resultantly must be denied.  38 C.F.R. § 4.3.

The fact the Veteran did not establish this required loss of use until September 23, 2002, means his ratings were appropriately "staged" as of that date.  Fenderson, 12 Vet. App. 125-126. 


Extraschedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Board may not award benefits under 38 C.F.R. § 3.321(b)(1) in the first instance, but may adjudicate whether a referral to the appropriate officials is warranted.  Floyd, 9 Vet. App. at 95.  When extraschedular consideration is raised, "if the case is not referred to the RO for referral...for consideration of an extraschedular rating evaluation, the Board must provide an adequate statement of reasons or bases for its decision not to so refer it."  Colayong v. West, 12, Vet. App. 524, 537 (1999); see Bagwell v. Derwinski, 9 Vet. App. 337, 339 (1996).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Under Thun, therefore, the threshold question is whether the rating criteria for the Veteran's left and right hallux valgus reasonably describe and contemplate the extent and severity of these disabilities, including his specific symptoms.  See Thun, 22 Vet. App. at 115.  In other words, "[t]here must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  "Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable).  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App at 116.

If the Board finds that the schedular 30 percent ratings do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, only then is the Board required to go the second step to determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" - namely, marked interference with employment or frequent periods of hospitalization.  As will be discussed below, however, the first step outlined in Thun has not been met, since the rating criteria are adequate to properly rate his left and right hallux valgus.  Therefore, the Board need not consider the second and third steps outlined in the Thun decision.

Turning to the facts of the case, the Veteran's primary complaints and symptomatology involving his left and right hallux valgus prior to September 23, 2002, are pain, aching, and swelling in both feet, particularly with prolonged standing and walking, all of which are addressed in the applicable rating criteria.  These symptoms are outlined in the three VA examination reports, VA outpatient records, and a report from a private podiatrist, all detailed above.

In light of these findings, it is apparent that applicable rating criteria address the Veteran's symptomatology involving both left and right hallux valgus.  As noted, the 30 percent schedular ratings were assigned prior to September 23, 2002, under DC 5284 for a severe foot injury, and that a rating higher than 30 percent requires loss of use of either foot.  The Veteran's symptomatology involving pain, aching, and swelling in both feet, which limit prolonged standing and walking, are fully addressed in the criteria of a "severe" foot injury, as described in DC 5284.

As discussed above, if either foot was to have had actual "loss of use" prior to September 23, 2002, a disability rating higher than 30 percent would have been available under applicable diagnostic criteria, thereby rendering consideration of an extraschedular rating moot.  See 38 C.F.R. § 4.71a, DC 5284.  In short, the Board finds that the schedular 30 percent ratings fully contemplate the Veteran's level of disability and symptomatology for his bilateral hallux valgus from the initial grant of service connection until September 23, 2002.  In light of this finding, the Board is not required to consider the second and third steps outlined in the Thun decision.  Thun, 22 Vet. App. at 116.

For these reasons and bases, the Board finds that referral of this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular ratings for his left and right hallux valgus prior to September 23, 2002, is not warranted.  Accordingly, the appeal is denied.


ORDER

An initial rating higher than 30 percent for hallux valgus of the right foot, prior to September 23, 2002, on a schedular and extraschedular basis, is denied.

An initial rating higher than 30 percent for hallux valgus of the left foot, prior to September 23, 2002, on a schedular and extraschedular basis, is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


